Citation Nr: 1003092	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-13 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	Roderick Perdue, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1959 to February 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  
Montgomery, Alabama.

In October 2009, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a left 
knee disorder, on the merits, and a right knee disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO in Montgomery, Alabama.


FINDINGS OF FACT

1.  In an unappealed April 1999 decision, the Board denied 
service connection for a left knee disorder. 
 
2.  The evidence added to the record since April 1999, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact necessary to substantiate 
the claim for entitlement to service connection for a left 
knee disorder.




CONCLUSIONS OF LAW

1.  The April 1999 Board decision, which denied the Veteran's 
claim for entitlement to service connection for a left knee 
disorder, is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2009).

2.  The evidence received subsequent to the April 1999 Board 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for a left 
knee disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the claim for a left knee 
disorder is being reopened; therefore, no further notice is 
required under Kent.  Accordingly, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

Claim to Reopen

In April 1999, the Board denied service connection for a left 
knee disorder.  The Veteran did not appeal the decision, and 
it became final.  See 38 C.F.R. § 20.1100.  The Veteran then 
requested to reopen his claim of entitlement to service 
connection for a left knee disorder in November 2006.  Based 
on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen his claim.  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

As an initial matter, the Board notes that many of the 
Veteran's service treatment records and are unavailable.  
While the Veteran reported that he had been informed that 
they may have been destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, 
correspondence in the claims file reveals that the records 
may have been sent to Montgomery, Alabama, in 1989 in 
conjunction with his original claim but that the claims file 
could not be found and had to be rebuilt.  Regardless of the 
cause, it is clear that the documents became unavailable 
while in the possession of the government and through no 
fault of his own.  

The Board recognizes that in such cases there is a heightened 
obligation to assist the Veteran in the development of the 
case and to explain findings and conclusions, and a 
heightened duty to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also 
Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

The evidence of record at the time of the April 1999 Board 
decision included private medical evidence, including a June 
1997 private treatment report demonstrating a diagnosis of 
tendinitis over the medial collateral ligaments of the knee; 
the Veteran's statements asserting an injury in service when 
he ran and slipped on a wet floor in the barracks, hitting a 
foot locker with his knee; and a statement in support of 
retirement due to disability dated June 1997.      

The evidence added to the record since the April 1999 Board 
decision included additional statements from the Veteran 
asserting an in-service injury.  While the statements 
submitted by the Veteran are new, they are redundant of 
previously considered evidence and not sufficient to reopen 
the claim.  However, in February 2009, the Veteran also 
submitted a letter from a fellow servicemember, asserting 
personal knowledge that the Veteran injured his knee in 
service and was hospitalized at Fort Jackson.  This evidence 
had not been previously submitted to agency decisionmakers 
and is not cumulative or redundant of other evidence of 
record.  As such, that evidence is "new" under 38 C.F.R. 
§ 3.156(a).  

Turning to whether the statement is "material," the Board 
notes that the Veteran's claim was originally denied because 
the evidence failed to establish that a left knee disorder 
was incurred in or aggravated by service.  Moreover, given 
the absence of service treatment records and the heightened 
duty in this case to apply the benefit-of-the-doubt doctrine, 
the Board finds that the servicemember's statement is 
material to establishing whether a left knee injury incurred 
in service.  Accordingly, the Board finds that the new 
information relates to an unestablished fact and does raise a 
reasonable possibility of substantiating the claim.  

Accordingly, as the evidence associated with the claims file 
is both new and material, the Veteran's claim for entitlement 
to service connection for a left knee disorder is reopened.  
The appeal is allowed to this extent.

Having found that the claim should be reopened, the Board 
will address the merits of the Veteran's claim for service 
connection for a left knee disorder in the REMAND portion of 
the decision below.  


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for left knee disorder is granted.  The appeal is 
allowed to this extent.  



REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

With regard to the Veteran's claims for service connection 
for a left knee and right knee disorder, the Board finds that 
a VA examination and opinion is required.  Here, he submitted 
competent statements asserting that he injured his left knee 
in service.  Moreover, he indicated that he continuously 
experienced symptoms of knee pain since service.  In this 
regard, the Board acknowledges that he is competent to report 
the initial injury and the symptoms he experiences because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

However, there is insufficient competent medical evidence of 
record to determine whether his claimed disorders are related 
to service.  Specifically, the evidence indicates that his 
has been diagnosed with tendonitis over the medial collateral 
ligaments in June 1997, but there is no indication of which 
knee, or whether both knees, are involved.  Additionally, if 
it is determined that there may be a causal connection 
between his left knee disorder and service, an opinion must 
also be obtained to determine whether he also has a right 
knee disorder, if any, that is directly related to service or 
is otherwise connected to his left knee disorder.  

As the medical evidence currently of record leaves 
considerable doubt as to the exact nature and etiology of the 
Veteran's claimed knee disorders, the Board finds that there 
is insufficient competent medical evidence of record to make 
a decision on the claims.  For these reasons, the Board finds 
that a VA examination and medical opinion is required to 
determine the nature and etiology of his claimed left knee 
and right knee disorders.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In addition, during an October 2009 hearing before the 
undersigned Acting Veteran's Law Judge, the Veteran testified 
that he retired from his employment with the Alabama 
Department of Corrections due to bilateral knee pain.  
Hearing Transcript (T.) at p. 16.  He further asserted that 
the Department of Corrections may possess medical records, 
such as employment physical examination reports from the time 
he was working at Homan and Draper facilities, which may 
relate to his knee problems.  See T. at 22.  Additionally, he 
also indicated that he is receipt of Social Security 
Administration disability benefits.  T. at 18.  Accordingly, 
because it appears that there may be additional outstanding 
records that may contain information pertinent to the 
Veteran's claims, the Board finds that efforts to obtain 
those records should be made on remand.  38 C.F.R. § 
3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the 
Veteran, the RO shall attempt to obtain 
all of the treatment records from the 
Alabama Department of Corrections that 
relate to his left knee or right knee 
complaints.  All attempts to obtain these 
records should be documented.

2.  The RO shall obtain records from the 
Social Security Administration, including 
the medical evidence used to determine 
disability eligibility.  Any negative 
search result should be noted in the 
record.  

3.  The RO shall then schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of his 
left knee and right knee disorders.  The 
claims file should be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All necessary 
testing should be undertaken.

The examiner is requested to state whether 
it is at least as likely as not (a 50 
percent probability or higher) that (1) the 
Veteran's has a left knee and right 
disability; and (2) whether any such left 
knee or right disability found on 
examination is etiologically related to his 
period of active service, to include the 
asserted injury involving a foot locker.

If it is determined that either knee is 
etiologically related to the Veteran's 
period of active service, the examiner is 
also requested to opine whether it is at 
least as likely as not (a 50 percent 
probability or higher) that any disability 
found in the other knee is secondary to the 
knee determined to be etiologically related 
to service.  In this regard, it should be 
determined whether knee found to be 
etiologically related to service 
(presumably the left knee) either (a) 
caused or (b) aggravates (permanently 
worsens) any knee disability found in the 
other knee (presumably the right knee).

The examiner is directed to discuss the 
Veteran's testimony asserting an in-service 
injury and hospitalization at Fort Jackson, 
as well as the Veteran's statements 
regarding continuous symptoms since 
service.  All opinions are to be 
accompanied by a clear rationale consistent 
with the evidence of record.   

4.  The RO will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, 
it should be undertaken prior to further 
claims adjudication.

5.  The RO will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


